                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


 S. GAIL MORRIS,

      Plaintiff,

 v.                                                Civil Action No. 3:18-cv-00063-GEC

 COMMUNICATIONS CORPORATION OF
 AMERICA, INC.,

      Defendant.


                               STIPULATION OF DISMISSAL

        By agreement of the parties, and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff S. Gail Morris, by counsel, voluntarily dismisses the above-styled action

with prejudice.

 Dated: June __, 2019                             Respectfully submitted,

                                                  /s/ Robert O. Wilson
                                                  Robert O. Wilson (VSB 77791)
                                                  Wilson Law PLC
                                                  2 South Main Street, Suite B
                                                  Harrisonburg, Virginia 22802
                                                  Phone: (540) 430-0122
                                                  Email: robert@thewilsonlaw.com

                                                  Mitchell J. Rotbert (pro hac vice)
                                                  Rotbert Business Law P.C.
                                                  8937 Shady Grove Court
                                                  Gaithersburg, Maryland 20877
                                                  Phone: (240) 600-6467
                                                  Fax: (888) 913-2307
                                                  Email: mitch@rotbertlaw.com

                                                  Counsel for Plaintiff
                                                    /s/ Susan Childers North
                                                    Susan Childers North (VSB 43068)
                                                    Gordon Rees Scully Mansukhani
                                                    5425 Discovery Park Boulevard, Suite 200
                                                    Phone: (757) 903-0870
                                                    Email: snorth@grsm.com

                                                    Counsel for Defendant




                                CERTIFICATE OF SERVICE

       I certify that on June __, 2019, I filed a true copy the foregoing through the CM/ECF

system, which generated a Notice of Electronic Filing (NEF) to all counsel of record.

                                                      /s/ Robert O. Wilson
                                                      Robert O. Wilson




                                                2
